Citation Nr: 1402708	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for status-post excision of a tumor from the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to November 1995, from February 2002 to September 2002, and from November 2008 to June 2009.  The Veteran had additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a videoconference hearing before the undersigned in February 2012, and a transcript of that hearing is of record.


FINDING OF FACT

The Veteran's lumbar spine tumor was diagnosed within one year of separation from service and manifested to a degree of at least 10 percent during that time.


CONCLUSION OF LAW

Service connection for status-post excision of a tumor from the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304(b), 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is some suggestion in the evidence of record that the Veteran's lumbar spine tumor may have pre-existed his period of service from November 2008 to June 2009.  The Board will therefore discuss the presumption of soundness.

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only conditions recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  A history of pre-service existence of a condition recorded at the time of examination does not constitute a notation of the condition.  38 C.F.R. § 3.304(b)(1) (2013).  While a history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of that condition, that history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 503 (1992).  

Considering whether the Veteran was in sound condition at service entrance, the Board observes that the Veteran did not self-report any problems relating to his lumbar spine at the time of his entrance into active duty in November 2008.  The Veteran underwent an August 2008 assessment of his interval health history, and it noted that the Veteran had no significant medical history since his last examination, which was dated November 2005.  The Board observes no other evidence suggesting that the Veteran's lumbar tumor condition was noted at his November 2008 entrance into active duty service.  Thus, upon review of the evidence of record, the Board finds that the presumption of soundness on induction attaches.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

The Board acknowledges the findings of the May 2011 VA examiner, who noted that the Veteran's tumor was a benign schwannoma, which is a "very slow growing" tumor.  The examiner indicated that the Veteran's tumor was "most likely" present before the Veteran's activation into active duty in November 2008.  Despite that finding, without medical evidence demonstrating the presence of the Veteran's lumbar spine tumor before his period of service from November 2008 to June 2009, the Board concludes that there is insufficient medical evidence indicating that clearly and unmistakably the tumor pre-existed this period of service, and the presumption of soundness has not been rebutted.  While it may most likely have pre-existed service, because that is less than the applicable standard that it clearly and unmistakably pre-existed service, the Board finds that the Veteran is presumed sound and the presumption is not rebutted by clear and unmistakable evidence.

With the Veteran presumed to be in sound condition at induction, the Board's analysis turns to whether the Veteran's lumbar spine tumor is the result of active duty military service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Certain tumors may be presumed service-connected if manifest to a compensable degree within one year following separation from service.  Presumptive service connection applies either to malignant tumors, or to tumors of the brain or spinal cord or peripheral nerves.  38 C.F.R. §§ 3.307, 3.309 (2013).  The Veteran served on active duty from November 2008 to June 2009.  In January 2010, less than one year from the Veteran's separation from service in June 2009, the Veteran underwent an excision of a spinal cord tumor, which was found to be a benign schwannoma with cystic degeneration.  Thus, the evidence shows that the Veteran was diagnosed with a tumor of the spinal cord within one year of his separation from service.  

For the Veteran's spinal cord tumor to be presumptively connected to service, the evidence must additionally show that the disability manifested to a compensable degree within the year following service.  38 C.F.R. § 3.307 (2013).  The Board observes that benign new growths of the spinal cord have a minimum 60 percent rating, with residuals warranting a minimum 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8022 (2013).  Thus, with a minimum 10 percent rating for residuals of benign growths of the spinal cord, the Board finds that the Veteran's benign lumbar schwannoma manifested to at least a 10 percent rating within a year of service.  Accordingly, all of the elements are present that are necessary to establish service connection for a lumbar spine tumor on a presumptive basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).




ORDER

Service connection for status-post excision of a tumor from the lumbar spine is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


